DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2019, 01/27/2020, 07/22/2020, 02/19/2021, and 07/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite “the reception container being that container from which the flowable material has been removed following completion” (claim 1, lines 9-11; claim 17, lines 8-9).  It is not clear what is meant by this limitation.  The phrase “has been removed” appears to indicate that the flowable component has already been removed from the reception container to which it is being added, and it is not clear what is meant by “following completion” (i.e. completion of what?).  It appears that this is intended to refer to a use container such as a paint can, but this is not clear in the claims.  The Examiner suggests that the claims be amended to recite that the reception container is the container in which the coating material is transported to a use site.
Throughout the claims, the limitations “the mixture having a preliminary composition” and “the preliminary mixture” appear to be used interchangeably, but it is not clear in the claims that they are the same thing because of the inconsistent language.  The Examiner suggests that all instances of “the [or a] mixture having a preliminary composition” be amended to “the [or a] preliminary mixture.”
Claims 2-16 and 18-20 are rejected because they depend, directly or indirectly, from one of indefinite claims 1 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schermacher et al. (US PGPub 2003/0004229, hereinafter Schermacher) in view of Scherzer et al. (US PGPub 2007/0251596, hereinafter Scherzer).
Regarding claim 1, Schermacher discloses a method for the batch-based manufacture of a flowable coating material (paragraph 0002, “transparent tints”) from a plurality of components, comprising the steps:
feeding components for a batch into a process mixing container (figure 1, mixing vessel 20), essentially in a quantity respectively predetermined for the batch (paragraph 0034);
mixing the components in the process mixing container in order to form a mixture having a preliminary composition (paragraph 0034);
transferring at least a part of the mixture having a preliminary composition from the process mixing container into a reception container (via line 18);
ascertaining an actual state of the mixture having a preliminary composition during the transfer into the reception container (paragraph 0035);
determining a deviation of the actual state of the mixture having a preliminary composition from a predefined setpoint state (paragraphs 0037-0038);
ascertaining an adjustment quantity for the components, which is required in order to reach the setpoint state (paragraph 0038); and
topping up the adjustment quantity of the components into the preliminary mixture, while the preliminary mixture is already being transferred from the process mixing container into the reception container (paragraphs 0038-0039).
Schermacher is silent to the reception container being that container from which the flowable coating material has been removed following completion (i.e. the use container for the coating).  Scherzer teaches a system in which a mixture is produced and measured on the way to a reception container as described (figure 1, sensor 27 is between vessel 5 and filling apparatus 31).  As can be seen in the figure, the mixture produced by the apparatus of Scherzer is measured as it moves from the mixer to a reception container that is the final use container for the mixture.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Schermacher with the direct filling of Scherzer for the purpose of reducing waste. 
Regarding claim 2, Schermacher discloses all the components of the batch being fed into the process mixing container (paragraph 0034).
Regarding claim 4, Schermacher is silent to the reception container as recited.  In the combination with Scherzer proposed above, the coating mixture would be obtained by mixing the preliminary mixture with the adjustment quantity as recited, meeting the claim. Further, given that the materials of Schermacher and Scherzer are both intended to be used, it stands to reason that they would be removed from the reception container for use.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Schermacher with the direct filling of Scherzer for the purpose of reducing waste.
Regarding claim 5, Schermacher discloses the step of transferring the mixture having the preliminary composition starting after the preliminary mixture has been mixed for a predetermined time (paragraph 0035, “components are thoroughly blended”).
Regarding claim 6, Schermacher discloses the mixture having a preliminary composition passing through a measuring device (figure 1, transmittance cell 16, light source 14, and spectrophotometer 12).  The obviousness of taking this measurement between the mixer and the reception container has been established above in view of Scherzer (see rejection of claim 1).
Regarding claim 7, Schermacher discloses the actual state being ascertained by means of measuring one or more characteristic parameters of the mixture having a preliminary composition (paragraph 0035), and the setpoint state being defined by means of predefined target values of the characteristic parameters of the mixture (paragraphs 0037-0038).
Regarding claim 8, Schermacher discloses a characteristic parameter including transparency (paragraph 0037, “transmittance”).
Regarding claim 9, Schermacher discloses the ascertainment of the actual state being carried out continuously during transfer (paragraph 0035).  The obviousness of taking this measurement between the mixer and the reception container has been established above in view of Scherzer (see rejection of claim 1).
Regarding claim 10, Schermacher discloses the topping up of the components being carried out by introduction directly into the process mixing container (paragraph 0038).
Regarding claim 17, Schermacher discloses a mixing system for the batch-based manufacture of a flowable coating material from a plurality of components, comprising:
a process mixing container (figure 1, vessel 20), which is configured in order to receive components for a batch, essentially in a quantity respectively predetermined for the batch, and in order to mix the components (via mixer 22) in the process mixing container in order to form a mixture having a preliminary composition;
a reception container (downstream of line 18), and an outlet for removing the flowable material after completion thereof;
a fluid line (line 18), which is fluidically connected to the process mixing container and the reception container in order to transfer the mixture having a preliminary composition from the process mixing container into the reception container;
a measuring device (at cell 16), which is assigned to the fluid line and is configured in order to ascertain an actual state of the mixture having a preliminary composition during the transfer into the reception container;
an evaluation unit (computer 10), which is in communication with the measuring device and is configured in order to determine a deviation of the actual state of the mixture having a preliminary composition from a predefined setpoint state, and in order to ascertain an adjustment quantity for the components, which is required in order to reach the setpoint state (paragraph 0038); and
a dosing device (items P1-P7), which is configured in order to top up components into the mixture having a preliminary composition as a function of the required adjustment quantity, while the mixture having a preliminary composition is already being transferred from the process mixing container into the reception container (paragraph 0038).
Schermacher is silent to the reception container being that container from which the flowable coating material has been removed following completion (i.e. the use container for the coating).  Scherzer teaches a system in which a mixture is produced and measured on the way to a reception container as described (figure 1, sensor 27 is between vessel 5 and filling apparatus 31).  As can be seen in the figure, the mixture produced by the apparatus of Scherzer is measured as it moves from the mixer to a reception container that is the final use container for the mixture.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Schermacher with the direct filling of Scherzer for the purpose of reducing waste. 
Regarding claim 19, the combination of Schermacher and Scherzer meets this claim.  In the combination where the line is between the mixing container and the reception container with the measuring device thereon, any fluid introduced from the mixing container would be introduced upstream of the measuring device, meeting the claim.  The obviousness of taking this measurement between the mixer and the reception container has been established above in view of Scherzer (see rejection of claim 1).
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schermacher et al. (US PGPub 2003/0004229, hereinafter Schermacher) in view of Scherzer et al. (US PGPub 2007/0251596, hereinafter Scherzer), as applied to claim 1 above, and further in view of Anderson et al. (US 7363115, hereinafter Anderson).
Regarding claims 13 and 20, Schermacher in view of Scherzer is silent to cleaning as recited.  Anderson teaches a batch-based method for producing mixtures (title) cleaning a process mixing container and a measuring device (column 20, lines 41-49).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Schermacher with the cleaning steps of Anderson for the purpose of avoiding cross-contamination between batches.  It would have further been obvious to have cleaned the mixer as soon as the mixture has been transferred into the reception container so that the apparatus can be cleaned immediately to shorten downtime between production runs.

Allowable Subject Matter
Claims 3, 11, 12, 14-16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The identified claims are considered to contain allowable subject matter because they recite manipulations with regard to components and the reception container that are not reasonably disclosed, taught, or suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774